Citation Nr: 1512946	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to special monthly pension. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to July 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2011 and November 2011 rating decision notification letters.  In June 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012. 

In a December 2014 letter, the RO  informed the Veteran that his requested Board hearing at the RO was scheduled for  January 2015.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not explained his failure to appear or t requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

This appeal was processed utilizing  the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA  claims processing systems. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.
 
2.  The Veteran did not have active service of at least 90 days during a period of war.


CONCLUSION OF LAW

As the Veteran does not meet the basic eligibility  requirements for nonservice-connection pension, his claim of entitlement to special monthly pension is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1 , 3.2, 3.351 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In connection with the claim on appeal, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process t owed the Veteran.  As will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Analysis

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2. Under the provisions of 38 C.F.R. § 3.2(f) the dates of Vietnam War are from February 28, 1961, and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period; the period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

The threshold issue to initially address in a pension case is whether the appellant has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the appellant does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue. 

In the Veteran's November 2011 claim for special monthly pension, he stated that he served from September 1976 to August 1978.  However, the Veteran's DD-214 indicates that the Veteran served on active duty from September 24, 1976 to July 29, 1977.  Therefore, the Veteran does not have at least 90 days of active service during a period of war and, thus, he lacks qualifying military service for nonservice-connected pension benefits.  As the Veteran does not meet the threshold eligibility requirement for award of nonservice-connected pension, he cannot establish entitlement to special monthly pension.  While the Veteran generally claims entitlement to special monthly pension, such benefit is actually an increased level of VA pension,  for which the Veteran has not established threshold eligibility.  38 C.F.R. § 3.351.  As the Veteran is not eligible to receive nonservice-connected pension, he clearly is not eligible to receive nonservice-connected pension at a higher, special monthly rate under 38 C.F.R. § 3.351.

Under these circumstances, the Board finds that the claim for special monthly pension must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for special monthly pension is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


